                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                       )
D.B., a minor, by and through          )
his next friend and mother,            )
ANTOINETTE LUNDY,                      )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )    No. 2:17-cv-2806
                                       )
SHELBY COUNTY HEALTH CARE              )
CORPORATION and UNITED                 )
STATES OF AMERICA,                     )
                                       )
      Defendants.                      )
                                       )

                                    ORDER


      Before the Court is Defendant United States of America’s (the

“Government”) October 30, 2018 Motion to Dismiss.              (ECF No. 58.)

Plaintiff Antoinette Lundy, mother and next friend of her minor

child D.B., responded on November 8, 2018.              (ECF No. 59.)       The

Government replied on November 23, 2018.           (ECF No. 60.)

      For the following reasons, the Government’s Motion is DENIED.

I.    Background

      This is a tort action arising from injuries sustained by

Lundy’s minor child, D.B., because of allegedly negligent conduct

during his delivery on May 2, 2014.          (ECF No. 38 at 447-48.) 1



1 Unless otherwise noted, all pin cites for record citations are to the “PageID”
page number.
     On April 28, 2017, Lundy, pursuant to Tennessee law, notified

health care providers responsible for her and D.B.’s care that she

intended to sue them.   (ECF No. 4-1 at 183-84.)   Christ Community

Health Services, Inc. (“CCHS”) and its employees Dr. William G.

Mullinax, Dr. Ellisa Rausch Krumm, and Dr. David Jordan Paslay

(the “doctors”) were among the parties notified.      (Id.)   On or

before May 19, 2017, the United States Department of Health and

Human Services (“HHS”) sent a letter to Lundy.     (ECF No. 16-2 at

381.)   HHS informed Lundy that it had learned of her intent to sue

CCHS employees, that those employees might have been federal

employees at the time they provided care, and that, if so, the

Federal Tort Claims Act (“FTCA”) would be her exclusive remedy.

(Id.)

     On August 22, 2017, Lundy sued CCHS, the doctors, and Shelby

County Health Care Corporation in Tennessee state court. (ECF No.

4-1 at 176.)    Lundy served CCHS through its registered agent on

September 1, 2017.      (ECF No. 4 at 173.)      CCHS notified the

Government of Lundy’s lawsuit on September 20, 2017. (Id. at 172.)

The Government filed a response on September 27, 2017.     (ECF No.

4-1 at 327-28.)   In its response, the Government said it had not

yet determined whether CCHS and the doctors were federal employees

when they cared for Lundy and D.B. and, as a result, did not yet

know if federal law would require the Government to enter a

                                 2
substitution of party.       (Id.)    On October 13, 2017, while her case

was pending in state court, Lundy filed an FTCA administrative

claim against the Government.         (ECF No. 20 at 393.)

       CCHS removed to this Court on November 3, 2017, under 42

U.S.C. § 233(l)(2).         (ECF No. 4.)      On December 6, 2017, after

determining that CCHS and the doctors were federal employees at

all relevant times, the Government moved to substitute itself as

a defendant in place of CCHS and the doctors. (ECF No. 12 at 361.)

The Court granted the Government’s motion on December 11, 2017.

(ECF No. 15.)       The next day the Government filed a motion to

dismiss for lack of jurisdiction, noting that Lundy had failed to

exhaust her administrative remedies as required by the FTCA.            (ECF

No. 16 at 370.)       The Court granted the Government’s motion on

February 16, 2018, dismissing the case against the Government

without prejudice.        (ECF No. 29.)

       On June 28, 2018, Lundy filed a motion for leave to amend her

Complaint to add the Government as a defendant.                (ECF No. 35.)

She represented that she had completed the FTCA administrative

claims process and received a final determination denying her

claim.    (Id. at 427.)     The Court granted Lundy’s motion.       (ECF No.

36.)     Lundy filed her Amended Complaint on July 19, 2018, naming

the    Government   and    Shelby    County   Health   Care   Corporation   as

defendants.    (ECF No. 38.)

                                        3
       On October 30, 2018, the Government filed the instant Motion

to    Dismiss.   (ECF   No.   58.)        The    Government      contends    that

Tennessee’s health care liability statute of repose deprives the

Court of jurisdiction over the Government.            (Id. at 696.)

II.    Standard of Review

       Although the Government does not cite a federal rule of civil

procedure as a basis for its Motion to Dismiss, the Court construes

the Motion as made under Rule 12(b)(1).

       A Rule 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction may be premised on a facial or factual attack.                  See

Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d 320,

330 (6th Cir. 2007).    A facial attack questions the sufficiency of

the pleading. Id. A factual attack questions the actual existence

of subject matter jurisdiction.       See Eiswert v. United States, 322

F. Supp. 3d 864, 869 (E.D. Tenn. 2018).          Where, as here, the motion

to dismiss is a factual attack, the Court is “free to consider

extrinsic    evidence   and   may    weigh      the   evidence    of   its   own

jurisdiction.”    Id. at 870.

III. Analysis

       Tennessee’s health care liability statute of repose provides

that “[i]n no event shall any [health care liability] action be

brought more than three (3) years after the date on which the

negligent act or omission occurred . . . .” Tenn. Code. Ann. § 29-

                                      4
26-116(a)(3).     Lundy had until May 2, 2017 to bring her claim.

That deadline was extended one-hundred-and-twenty days, to August

30, 2017, when Lundy notified CCHS and the doctors that she

intended to sue them.     See Tenn. Code. Ann. § 29-26-121(c).       The

Government    contends   that,   because   Lundy    filed   her   Amended

Complaint after the deadline, the statute of repose bars her claim

against it.    (ECF No. 58 at 698.)

     The statute of repose applies to Lundy’s claim against the

Government.     In FTCA actions, the substantive law “of the place

where the [negligent] act or omission occurred” determines the

Government’s liability.     28 U.S.C. § 1346(b)(1); see also Premo

v. United States, 599 F.3d 540, 545 (6th Cir. 2010).         The alleged

negligence at issue occurred in Tennessee.         Tennessee substantive

law applies.     The statute of repose is substantive law.            See

Huddleston v. United States, 485 F. App’x 744, 745-46 (6th Cir.

2012) (“The statute of repose is a substantive requirement, not

just a procedural hurtle.”).

     Lundy does not dispute that the statute of repose had run

when she filed her Amended Complaint.       Lundy contends, however,

that the statute of repose does not bar her claim against the

Government for two independent reasons: (1) Tennessee’s savings

statute makes her Amended Complaint timely; and (2) her Amended

Complaint relates back to her initial Complaint, which was filed

                                   5
within the statute of repose.        (ECF No. 59 at 707, 716.)             Lundy’s

first argument is correct.         The Court need not reach the second.

       Under Tennessee’s savings statute, if an “action is commenced

within the time limited by a rule or statute of limitation, but

the judgment or decree is rendered against the plaintiff upon any

ground   not    concluding   the    plaintiff’s      right    of   action,”    the

plaintiff may “commence a new action within one (1) year after”

the initial action ends.         Tenn. Code. Ann. § 28-1-105(a).              Like

the statute of repose, the savings statute is substantive law and

applies to Lundy’s FTCA claim.             See Advey v. Celotex Corp., 962

F.2d 1177, 1181 (6th Cir. 1992) (treating the savings statute as

substantive law in a diversity case).            It also applies to health

care liability actions that the statute of repose would otherwise

bar.    See Cronin v. Howe, 906 S.W.2d 910, 915 (Tenn. 1995).

       Lundy satisfies the savings statute’s textual requirements.

First, Lundy’s initial Complaint was an “action . . . commenced

within” the statute of repose.         Filing a lawsuit is an “action.”

In the title where the savings statute is found, an “[a]ction . . .

includes     motions,    garnishments,       petitions,      and   other     legal

proceedings      in   judicial   tribunals     for   the     redress   of    civil

injuries.”      Tenn. Code. Ann. § 28-1-101 (internal quotation marks

omitted).      Lundy filed her initial Complaint before the statute of

repose deadline.

                                       6
     Second, the Court’s February 16, 2018 order dismissing the

case against the Government was a “judgment or decree . . .

rendered against [Lundy] upon [a] ground not concluding [her] right

of action.”   This language from the statute includes any dismissal

other than one on the merits.   See Circle C Constr., LLC v. Nilsen,

484 S.W.3d 914, 919 (Tenn. 2016).      It includes a dismissal for

lack of jurisdiction.   See Freeman v. Marco Transp. Co., 27 S.W.3d

909, 913 (Tenn. 2000) (“The savings statute . . . appl[ies] to a

timely filed case that was dismissed for lack of jurisdiction and

then refiled . . . within one year of the dismissal.”).

     Third, Lundy’s June 28, 2018 motion to amend her Complaint

was a “new action” taken within a year of the Court’s February 16,

2018 order of dismissal.   See Advey, 962 F.2d at 1182 (“Sparks’s

motion to amend [the complaint] was an action for the resuscitative

purpose of the savings statute.”); Frazier v. East Tenn. Baptist

Hosp., Inc., 55 S.W.3d 925, 929 (Tenn. 2001) (“[T]he filing of a

motion to amend along with a proposed amended complaint constitutes

commencement of a new action within the purview of the savings

statute.”).

     There is, however, an additional requirement not found in the

text of the savings statute: the statute applies only “when the

original complaint and the new complaint allege substantially the

same cause of action, which includes identity of the parties.”

                                  7
Scott v. Mem’l Health Care Sys., Inc., 660 F. App’x 366, 371 (6th

Cir. 2016) (quoting Foster v. St. Joseph Hosp., 158 S.W.3d 418,

422 (Tenn. Ct. App. 2004)); see also Turner v. Aldor Co. of

Nashville, Inc., 827 S.W.2d 318, 321 (Tenn. Ct. App. 1991) (savings

statute did not apply to a second complaint that added as a

defendant an impleaded party from the initial action).               Lundy’s

two   complaints   do   not   name   the    same   parties.    The   original

Complaint names CCHS and the doctors as defendants.             The Amended

Complaint names the Government.            The party identity requirement,

however, is not inflexible.

      Three Tennessee decisions have concluded that the savings

statute preserved a new or amended complaint, filed after the

relevant limitations period had run, that named a party not named

in the initial complaint.       See Goss v. Hutchins, 751 S.W.2d 821,

824-25 (Tenn. 1988); Foster, 158 S.W.3d at 424-25; Sowell v. Estate

of Davis, No. W2009-00571-COA-r3-CV, 2009 WL 4929402, at *4 (Tenn.

Ct. App. Dec. 21, 2009).

      In Goss, the plaintiff was injured when the car in which she

was a passenger collided with another car.              751 S.W.2d at 822.

The driver of the other car died in the crash.           Id.   The plaintiff

filed a complaint, naming the driver’s estate as defendant.              Id.

The plaintiff voluntarily non-suited that case, and then, within

a year of the non-suit, filed a second complaint that again named

                                      8
the estate as defendant.       Id. at 823.   The estate moved to dismiss

the second case “as improperly brought against an estate rather

than its representative.”       Id. (internal quotation marks omitted).

The trial court allowed the plaintiff to amend her second complaint

to name the estate’s representative as defendant.                 Id.   A trial

was held.    Id.    The plaintiff won.     Id.    On appeal, the Tennessee

Court of Appeals found that, because the plaintiff filed her second

complaint after the statute of limitations had run, her claim was

barred.     Id.    The Court of Appeals held that the savings statute

did not apply to the second complaint because the representative

was not a party to the first case.         Id.

      The Tennessee Supreme Court reversed.          The court noted that,

in the first case, “a suit against the [estate’s] representative

was   intended,”     the   summons   identified   the    representative     and

directed service on his attorney, and the representative filed an

answer to the plaintiff’s initial complaint.                  Id. at 825.   The

representative, “having actual notice of plaintiff’s summons and

complaint, . . . knew that plaintiff’s action against the Estate

was intended as a suit against [him] in his capacity as executor

of the estate” and “clearly was not prejudiced by the omission of

[his name] in the [first case’s] caption.”              Id.     The court held

“that the defendant in the first action was in fact the [estate’s]




                                       9
personal representative” and that the savings statute applied to

the plaintiff’s second complaint.      Id.

       In Foster, a decedent’s grand-nephew filed a wrongful death

suit, alleging medical malpractice by the defendant doctors.           158

S.W.3d at 419. The grand-nephew was the wrong party to bring the

claim.    Id. at 424. He voluntarily dismissed the claim.          Id. at

419.     He refiled the action within one year of the nonsuit, but

beyond the expiration of the statute of limitations.             Id.   The

decedent’s husband, the proper party plaintiff, was added in the

second action.     Id.   The trial court found that the statute of

limitations barred the second action.         Id. at 421.    The addition

of the decedent’s husband to the second case precluded application

of the savings statute.     Id.

       The Tennessee Court of Appeals reversed. It gave five reasons

the savings statute applied although the husband was not named in

the initial action.      First, “[s]ince both [the grand-nephew] and

[the husband] were filing in their representative capacities on

behalf of [the decedent], the addition of [the husband] [did] not

destroy the identity of the parties.”        Id. at 425.    Second, in the

analogous situation of relation back under the Tennessee rules of

civil procedure, the Tennessee Supreme Court had expressed a

“liberality in permitting a proper party plaintiff to be added or

substituted for an improper party plaintiff, . . . even when the

                                  10
expiration of the statute of limitations would prevent a new

lawsuit from being filed.”        Id. at 423-24.      This leniency was

“especially evident” in wrongful death actions, where “plaintiffs

sometimes struggl[e] to name the proper party plaintiff.”        Id. at

424-25.     Third, “Tennessee law favors the resolution of disputes

on their merits” and “the savings statute must be given a broad

and liberal construction” to achieve its purpose: “administering

the law fairly between litigants without binding them to minor and

technical    mistakes. . . .”      Id.   at   422,   425.   Fourth,   the

defendants had been on notice since the first action that “they

would have to defend themselves against allegations of medical

malpractice arising out of [the decedent’s] death.”         Id. at 425.

Fifth, the change in parties caused the defendants “no prejudice.”

Id.

      In Sowell, the plaintiff filed a tort lawsuit against a

defendant who died during the pendency of the action.           2009 WL

4929402, at *1.      The plaintiff did not file a motion to substitute

the proper party for the deceased defendant as Tennessee law

required.    Id.    Instead, the plaintiff took a voluntary nonsuit.

Id.   Within a year of the nonsuit, the plaintiff filed another

lawsuit.    Id.    The second lawsuit made the same allegations as the

first but named the decedent’s estate as the defendant.        Id.    The

estate moved to dismiss, arguing that the savings statute did not

                                    11
apply because the defendants in the first and second lawsuits were

not identical.        Id.    The trial court agreed and dismissed the

second case.    Id.

     The Tennessee Court of Appeals reversed.                    The court, in a

spare analysis, stated one reason: had the defendant’s death

occurred after the plaintiff’s nonsuit, the plaintiff would have

had no choice but to refile against the estate.                   Id. at *4.         A

strict application of the party identity requirement in that

situation would preclude the plaintiff from availing himself of

the savings statute.        Id.    The court could not “agree with [that]

interpretation.”       It found that, for purposes of resolving the

party identity issue, the situation before it was “the same” as if

the defendant’s death postdated the nonsuit.               Id.    The court held

that, “[u]nder the circumstances presented in this case,” the

decedent and the estate were “substantially identical.”                    Id.

     These cases are not precisely on point.               They do not decide

the applicability of the savings statute to an amended complaint

that names a defendant the original complaint did not.                           Goss,

Foster,   and   Sowell      do,   however,     give   relevant      examples        of

circumstances in which the savings statute applies.                       They also

state   principles     governing    the     applicability    of     the    statute.

Whether   the   affected     defendant      had   notice   and     would    not     be

prejudiced by applying the statute are significant factors in Goss

                                       12
and Foster.     Other factors include the finding in Goss that the

defendant in the first action was “in fact” the same as the

defendant in the second, suit by both Foster plaintiffs in their

representative capacities, and the particular liberality afforded

wrongful death plaintiffs when they seek to substitute a proper

party plaintiff.

      There are differences between the circumstances in the state

cases and the circumstances in this case. In Goss and Foster, the

proper defendant had notice of the action before the relevant

limitations period had run.        See Goss, 751 S.W.2d at 825; Foster,

158 S.W.3d at 425.     Here, the Government did not have notice until

a few weeks after the repose deadline had passed. 2              The changed

party in Foster was a plaintiff, not a defendant.                 Unlike the




2 The Government does not appear to have had notice of Lundy’s claim until

September 20, 2017, when CCHS made the Government aware of Lundy’s lawsuit.
That is about three weeks after the statute of repose had run. Lundy contends
that the Government had notice of her claim by at least May 19, 2017. That is
the date HHS sent a letter to Lundy after learning of Lundy’s intent to sue
CCHS and the doctors. Lundy does not cite, and the Court has not found, any
authority for the proposition that, for purposes of the savings statute, a non-
party federal agency’s notice is imputed to the Government. The opposite is
true in the analogous context of relation back under the Federal Rules of Civil
Procedure. See Fed. R. Civ. P. 15(c)(2) (requiring that notice to the United
States be made through notice to the appropriate U.S. Attorney, the U.S.
Attorney’s designee, or the U.S. Attorney General); Allgeier v. United States,
909 F.2d 869, 874 (6th Cir. 1990) (declining “to impute the actual knowledge of
an agency to the United States”). It appears that it would be a novel expansion
of Tennessee law to find that the Government was on notice because HHS knew
about Lundy’s intent to sue and sent Lundy a letter. Federal courts “should be
extremely cautious about adopting ‘substantive innovation’ in state law.”
Lindenberg v. Jackson Nat’l Life Ins. Co., 912 F.3d 348, 364 (6th Cir. 2018)
(quoting Combs v. Int’l Ins. Co., 354 F.3d 568, 578 (6th Cir. 2004)).       For
purposes of the savings statute, HHS’s notice is not imputed to the Government.
                                      13
defendant in Goss, the Government here substituted itself in place

of the improper defendant and was, for a time, a named defendant.

     The Court is aware of no Tennessee authority that squarely

addresses whether the savings statute applies in circumstances

like those here: plaintiff sues the wrong defendant before the

limitations deadline; the right defendant gets notice shortly

after the limitations deadline, participates in the case, and then

substitutes itself for the wrong defendant; the court dismisses

the substituted defendant for non-merits reasons; plaintiff then

brings the substituted defendant back into the case through an

amended complaint.

     Applying the principles established by the relevant Tennessee

authorities, however, it is clear that the savings statute applies

in this case.   Tennessee has a policy that the savings statute be

given a broad and liberal construction; the Government has been a

party in this case; and the Government has had notice of the action

such that it will not be prejudiced by application of the savings

statute.

     “It is well settled that Tennessee law strongly favors the

resolution of all disputes on their merits, and that the savings

statute is to be given a broad and liberal construction in order

to achieve this goal.”   Henley v. Cobb, 916 S.W.2d 915, 916 (Tenn.

1996).   In particular, “Tennessee courts have long recognized that

                                 14
the interests of justice are promoted by providing injured persons

an opportunity to have their lawsuits heard and evaluated on the

merits.”     Brown v. Samples, No. E2013-00799-COA-R9-CV, 2014 WL

1713773, at *8 (Tenn. Ct. App. Apr. 29, 2014) (collecting cases).

When the law does not otherwise require, ambiguous procedural rules

should be construed in favor of the injured party. See Childress

v. Bennett, 816 S.W.2d 314, 316 (Tenn. 1991) (“[I]t is the general

rule that courts are reluctant to give effect to rules of procedure

which seem harsh and unfair, and which prevent a litigant from

having a claim adjudicated upon its merits.”).           This is especially

true of judge-made, not statutorily-specified, rules like the

party identity requirement.     The Sowell decision suggests as much,

where the court construed the party identity requirement to achieve

what it thought was an equitable result. Granting the Government’s

Motion would contravene Tennessee policy.        It should be done only

if the law unambiguously requires it.

       Although   the   Government   was   not   named    in    the   initial

Complaint, it has been a defendant in this case.               In Goss, what

was relevant was whether the defendant had been a party to the

first action, not whether the defendant had been named in the first

complaint.    See Goss, 751 S.W.2d at 825 (finding that the savings

statute applied because “the defendant in the first action was in

fact   the   decedent’s   personal   representative”).         Although   the

                                     15
Government had been dismissed a few months before the Amended

Complaint brought it back in, the Government was, for a time, a

defendant in the action that the initial Complaint commenced.                           As

in Goss, the Government was a party to the first action.

      The Government has had notice of this action and will not be

prejudiced    by    the        application     of      the   savings     statute.      The

Tennessee Supreme Court has held that “notice to the party affected

is   the   true    test        of   the   [savings]      statute’s       applicability.”

Henley, 916 S.W.2d at 917.                 The Government learned of the case

shortly after the repose deadline, filed a responsive pleading in

state court, and, after the case was removed, substituted itself

as a defendant and filed a motion to dismiss.                      The Government has

been well-aware that it might have to defend itself against a

medical    malpractice           claim    brought       by   Lundy.        Although    the

defendants in Goss and Foster had notice before the relevant

limitations deadline, the Court has found no authority for the

proposition       that,    for      purposes      of   the     savings    statute,     pre-

deadline notice is required.

      In the analogous context of relation back, a new defendant

can be added to a case by an amended complaint if it had sufficient

notice of the action within one-hundred-and-twenty days after the

commencement of the action.                 See Tenn. R. Civ. P. 15.03.                The

savings    statute        is    not   stricter.          See    Frye     v.   Blue    Ridge

                                             16
Neuroscience   Ctr.,    P.C.,       70    S.W.3d   710,   716     (Tenn.   2002)

(“Statutes . . .   sharing      a    common   purpose     must    be   construed

together (‘in pari materia’) ‘in order to advance their common

purpose or intent.’”) (quoting Carver v. Citizen Utils. Co., 954

S.W.2d 34, 35 (Tenn.1997)).              A stricter interpretation of the

savings statute here would elevate form over function.

     For the foregoing reasons, the savings statute applies to

Lundy’s claim against the Government.

     The Government makes a single argument that the savings

statute does not apply. Noting that the statute allows a plaintiff

to “exercise all of ‘the same procedural and substantive benefits

which were available at the time of the first action,’” Pike

v. United States, 868 F. Supp. 2d 667, 685 (M.D. Tenn. 2012)

(quoting Energy Sav. Prods., Inc. v. Carney, 737 S.W.2d 783, 785

(Tenn. Ct. App. 1987)), the Government contends that Lundy cannot

avail herself of the statute because she did not exhaust her

administrative remedies before the statute of repose deadline.

(ECF No. 60 at 729.)     Therefore, “the ability to sue the United

States was not among the procedural and substantive benefits

available to [her] at the time of [her] first action.” (Id.).                The

Government   contends   that    the      savings   statute,      “cannot   confer

rights that never existed –- it simply preserves rights previously

asserted.”   (Id. at 730.)

                                         17
     The Government treats the language from Pike as a limitation

on how a plaintiff invoking the savings statute may proceed.     The

Government cites no authority for this restrictive interpretation.

There is no reason to interpret the language from Pike as a

limiting principle, rather than a statement of some of the benefits

the savings statute affords.       The Court in Pike said that a

plaintiff “may exercise all of the same procedural and substantive

benefits which were available at the time of the first action,”

not that the plaintiff is restricted to those benefits.       868 F.

Supp. 2d at 685 (emphasis added) (quoting Energy Sav. Prods., 737

S.W.2d at 785).   The language is permissive, not limiting.

     If changed circumstances permit the maintenance of an action,

even if that was not the case before, Tennessee policy would prefer

that the action survive.    The Government’s interpretation runs

counter to Tennessee’s policy that the savings statute be given a

broad and liberal construction.




                                  18
IV.   Conclusion

      For the foregoing reasons, the Government’s Motion to Dismiss

is DENIED.



      So ordered this 26th day of February, 2019.



                                     /s/ Samuel H. Mays, Jr._____
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                19
